IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37267

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 678
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 18, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
HERIBERTO FERNANDEZ SARABIA,                     )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and concurrent unified sentences of ten years with four
       years determinate for injury to a child, and life with ten years determinate on each
       of three counts of lewd conduct with a minor under sixteen years of age, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before LANSING, Chief Judge, GUTIERREZ, Judge
                                  and GRATTON, Judge

PER CURIAM
       Heriberto Fernandez Sarabia was convicted of injury to a child, Idaho Code § 18-
1501(1), and three counts of lewd conduct with a minor under sixteen years of age, I.C. § 18-
1508. The district court imposed concurrent unified sentences of ten years with four years
determinate for injury to a child, and life with ten years determinate on each of the three counts
of lewd conduct with a minor under sixteen. Sarabia appeals, contending that the sentences are
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Sarabia’s judgment of conviction and sentences are affirmed.




                                                   2